Title: From Benjamin Franklin to [Isaac Norris], 14 January 1758
From: Franklin, Benjamin
To: Norris, Isaac


Dated Janry: 14. 1758.
Extract from Mr. Franklin’s Letter.
Benjamin Franklin insisted in a Conference with the Proprietaries, that if, when Commissioners were named in a Bill, the Governor might not strike out or change them at his Pleasure, as none but his own Creatures might be admitted, and the Assembly might as well trust him with the whole, and that it was an undoubted Right of the House of Commons to name Commissioners in Bills in all Cases where they thought it necessary and proper, and to have such Commissioners so named stand without Alteration and Amendment and therefore our Assembly claimed the said Privileges; To which He answered that in such Cases, that before the House of Commons inserted the Names of Commissioners in Bills, the List was privately settled with the Ministry by the Committees; but tho’ it might be a Privilege of the House of Commons, it did not follow that it was the Privilege of a Pennsylvania Assembly. That We were only a kind of Corporation acting by a Charter from the Crown and could have no Privileges or Rights but what was granted by that Charter, in which no such Privilege as We now claim was any where mentioned. But says I Your Father’s Charter expressly says that the Assembly of Pennsylvania shall have all the Power and Privileges of an Assembly according to the Rights of the Freeborn Subjects of England, and as is usual in any of the British Plantations in America. Yes says he but, if my Father granted Privileges he was not by the Royal Charter impowered to grant, Nothing can be claim’d by such Grant. I said, If then your Father had no Right to grant the Privileges He pretended to grant, and published all over Europe as granted those who came to settle in the Province upon the Faith of that Grant and in Expectation of enjoying the Privileges contained in it, were deceived, cheated and betrayed. He answered they should have themselves looked to that. That the Royal Charter was no Secret; they who came into the Province on my Father’s Offer of Privileges, if, they were deceiv’d, it was their own Fault; and that He said with a Kind of triumphing laughing Insolence, such as a low Jockey might do when a Purchaser complained that He had cheated him in a Horse. I was astonished to see him thus meanly give up his Father’s Character and conceived that Moment a more cordial and thorough Contempt for him than I ever before felt for any Man living—A Contempt that I cannot express in Words, but I believe my Countenance expressed it strongly. And that his Brother was looking at me, must have observed it; however finding myself grow warm I made no other Answer to this than that the poor People were no Lawyers themselves and confiding in his Father did not think it necessary to consult any.
